


Exhibit 10.17

 

XCEL ENERGY INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(As Adopted Effective January 1, 1998, and Amended and Restated effective
January 1, 2009)

 

--------------------------------------------------------------------------------


 

XCEL ENERGY INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Table of Contents

 

ARTICLE I

GENERAL

 

 

 

 

Sec. 1.1

Name of Plan

1

Sec. 1.2

Purpose

1

Sec. 1.3

Effective Date

2

Sec. 1.4

Company

2

Sec. 1.5

Participating Employers

2

Sec. 1.6

Construction and Applicable Law

2

 

 

 

ARTICLE II

DEFINITIONS

 

 

 

 

Sec. 2.1

Accrual Percentage

2

Sec. 2.2

Actuarial Equivalent

3

Sec. 2.3

Beneficiary

3

Sec. 2.4

Board

3

Sec. 2.5

Change In Control

3

Sec. 2.6

Committee

3

Sec. 2.7

Final Average Compensation

3

Sec. 2.8

Normal Retirement Benefit

4

Sec. 2.9

Normal Retirement Date

4

Sec. 2.10

Participant

4

Sec. 2.11

Plan Year

4

Sec. 2.12

PSCo SERP

4

Sec. 2.13

Retirement Plan

4

Sec. 2.14

SPS SERP

4

Sec. 2.15

Successor Employer

4

Sec. 2.16

Year of Vesting Service

4

 

 

 

ARTICLE III

PARTICIPATION

 

 

 

 

Sec. 3.1

Eligibility for Participation

5

Sec. 3.2

Cessation of Participation

5

Sec. 3.3

No Guarantee of Employment

5

 

 

 

ARTICLE IV

BENEFITS

 

 

 

 

Sec. 4.1

Amount of Normal Retirement Benefit

5

Sec. 4.2

Special Provisions for PSCo and SPS SERP Participation

6

Sec. 4.3

Vesting of Benefit

6

 

 

 

ARTICLE V

FORM OF PAYMENT AND COMMENCEMENT DATE

 

 

 

 

Sec. 5.1

Normal Form

7

Sec. 5.2

Optional Forms

7

Sec. 5.3

Reduction for Early Retirement

7

Sec. 5.4

Commencement Date

 

Sec. 5.4

Disability Before Retirement

7

Sec. 5.5

Death Prior to Termination of Employment

7

Sec. 5.6

Death After Termination of Employment

8

 

i

--------------------------------------------------------------------------------


 

Sec. 5.7

Benefit Upon Change In Control

8

 

 

 

ARTICLE VI

ADMINISTRATION

 

 

 

 

Sec. 6.1

Administration by the Committee

8

Sec. 6.2

Withholding of Taxes

10

Sec. 6.3

Unfunded and Unsecured Plan

10

 

 

 

ARTICLE VII

AMENDMENT AND TERMINATION

 

 

 

 

Sec. 7.1

Amendment

10

Sec. 7.2

Termination of Plan

10

 

 

 

ARTICLE VIII

MISCELLANEOUS

 

 

 

 

Sec. 8.1

Designation of Beneficiary

11

Sec. 8.2

Benefits May Not Be Assigned or Alienated

11

Sec. 8.3

Headings

11

Sec. 8.4

Capitalized Definitions

11

Sec. 8.5

Gender

11

Sec. 8.6

Use of Compounds of Word “Here”

11

Sec. 8.7

Construed as a Whole

11

 

2

--------------------------------------------------------------------------------


 

XCEL ENERGY INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE I

 


GENERAL


 

Sec. 1.1          Name of Plan.  The name of this plan is “Xcel Energy Inc.
Supplemental Executive Retirement Plan” (referred to hereinafter as the “Plan”).

 

Sec. 1.1.1          Background. The Plan is a continuation of the Southwestern
Public Service Company Supplemental Retirement Income Plan (the “SPS SERP”), and
the Public Service Company of Colorado Supplemental Executive Retirement Plan
(the “PSCo SERP”). On January 1, 1998, following the creation of New Century
Energies, Inc. the above-two plans were combined to create the New Century
Energies Supplemental Executive Retirement Plan (the “NCE SERP”). Effective
August 21, 2000 following the creation of Xcel Energy Inc., the NCE SERP was
renamed and became known as the Xcel Energy Inc. Supplemental Executive
Retirement Plan. This Plan is designed to amend and restate the PSCo SERP, the
SPS SERP and the NCE SERP, unless stated otherwise herein.   On December 14,
2004, the Board directed that the Plan be amended and restated to comply with
the requirements of Section 409A of the Internal Revenue Code. Those changes,
along with various administrative and ministerial changes, have been
incorporated into this Plan effective January 1, 2005. This Plan has been
amended in certain respects and is restated effective January 1, 2009.

 

Sec. 1.2          Purpose.  The Plan has been established to provide
supplemental retirement benefits and certain benefits upon disability or death
before retirement to certain select management or highly compensated employees
so that such employees may be retained and their productive efforts encouraged.

 

(a)          An individual who was a Participant in the NCE SERP on or after
January 1, 1998, but who ceased participation prior to the Restatement Effective
Date of this Plan, shall have eligibility and benefits determined and paid
pursuant to the provisions of the NCE SERP, as in effect before this amendment
and restatement of the Plan.

(b)         An individual who was a participant in the PSCo SERP or the SPS
SERP, but who ceased participation therein prior to the Effective Date of the
NCE SERP shall have eligibility and benefits determined and paid pursuant to the
provisions of the PSCo SERP or the SPS SERP, whichever was applicable, as in
effect on December 31, 1997.

(c)          Effective January 1, 2009, this Plan was again amended and restated
to include all amendments issued after the January 1, 2005 restatement effective
date, and to cause the Plan to be compliant with Section 409A of the Internal
Revenue Code of 1986, as amended, and the guidance issued thereunder. During the
period from and after January 1, 2005 through the effective date of this
restatement, the Plan has been operated in good faith compliance with IRS Notice
2005-1, proposed and final regulations under Code Section 409A and other
applicable guidance. Pursuant to such guidance, Participants were provided the
opportunity to make transitional elections regarding the payment of their
Accounts as described in Article V

 

--------------------------------------------------------------------------------


 

Sec. 1.3          Effective Date.  The “Effective Date” of the Plan is
January 1, 1998.

 

Sec. 1.4          Company.  For purposes of this Plan, “Company” means Xcel
Energy Inc., a Minnesota corporation, and any Predecessor or Successor Employer
thereof.

 

Sec. 1.5          Participating Employers.  The Company is a “Participating
Employer” in the Plan.  Any subsidiary of the Company or other affiliated entity
which along with the Company is a member of a controlled group of corporations
under Section 414(b) of the Internal Revenue Code or a group of trades or
businesses under common control under Section 414(c) of the Internal Revenue
code (an “Affiliate”) shall become a Participating Employer in this Plan upon
being so designated in a written action by the Committee, effective as of the
date specified by the Committee, and as indicated on Exhibit A Effective for
purposes of determining if a related entity is an “affiliate” according to this
section and sections 414(b), (c), (m) or (n) of the Code, fifty percent (50%)
shall be substituted for eighty percent (80%) as it appears therein..  Any
Successor Employer to a Participating Employer shall also be a Participating
Employer, unless so designated by the Committee.  A Participating Employer shall
cease to be such effective as of the date the entity ceases to be an Affiliate
or as specified in a written action by the Committee; provided, however, that
such action shall not cause Participants employed by such employer to forfeit
vested benefits accrued prior to such date.

 

Sec. 1.6          Construction and Applicable Law.  The Plan is intended to be
an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  The Plan shall be
administered and construed consistent with said intent.  This Plan shall be
governed and construed in accordance with the laws of the State of Minnesota as
applied to contracts executed and to be wholly performed within said state to
the extent that such laws are not preempted by the laws of the United States of
America.

 

ARTICLE II

 

DEFINITIONS

 

Sec. 2.1          Accrual Percentage. “Accrual Percentage” means the percentage
(not in excess of 100%) of a Participant’s Normal Retirement Benefit that has
accrued under this Plan as of any date.  The Normal Retirement Benefit shall
accrue monthly over a period of 20 years commencing from the Participant’s date
of employment with the Participating Employers with a portion equal to 1/240 of
the total benefit accruing at the end of each month during such 20-year period,
provided the individual is employed by a Participating Employer on the last day
of said month.  If an individual became a Participant on the Effective Date, the
Participant’s Accrual Percentage as of the Effective Date shall be based on a
period of employment that includes all service that was recognized on the day
before the Effective Date for purposes of determining the Participant’s benefit
under the PSCo SERP or the SPS SERP.  The Committee may, in its sole discretion,
specify in the notice of participation that a particular Participant will be
treated as having additional employment with the Participating Employers for
purposes of calculating the Participant’s Accrual Percentage under this Section.

 

2

--------------------------------------------------------------------------------


 

Sec. 2.2          Actuarial Equivalent.  “Actuarial Equivalent” means a benefit
of equivalent value determined by the Committee upon advice of the actuary for
the Retirement Plan using the actuarial factors used for the corresponding type
of calculation under the Retirement Plan, as determined under Appendix C of the
Retirement Plan as applicable based on the corresponding formula under which the
Participant’s benefit under the Retirement Plan is calculated. Actuarial
Equivalent lump sum values will be based on the factors found in Section 4 of
Appendix C for participants in the Traditional Program, Section 5 of Appendix C
for Participants in the Pension Equity Program and Appendix E for Participants
in the Account Balance Program. Actuarial Equivalent annuity values will be
based on the factors in Section 7 of Appendix C.

 

Sec. 2.3          Beneficiary.  “Beneficiary” means the person or persons
designated as such pursuant to the provisions of Sec. 8.1.

 

Sec. 2.4          Board.  “Board” means the Board of Directors of the Company.

 

Sec. 2.5          Change In Control.  A “Change In Control” is the occurrence of
any of the events described in subsections (a) through (d) below:

 

(a)                     Change in Ownership.  When a person, or more than one
person acting as a group acquires stock that, together with stock already owned,
possesses more than 50% of the total fair market value or total voting power of
the stock of the Company.

 

(b)                    Change in Effective Control.  Acquisition by any person,
(or by more than one person acting as a group taking into account all
acquisitions of such person or persons during the 12-month period ending on the
date of the most recent acquisition), of shares of thirty-five percent or more
of the total voting power of the outstanding stock of the Company

 

(c)                     Change in Ownership of a Substantial Portion of a
Corporation’s Assets. A person or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) forty percent or more of the
total gross fair market value of the assets of the Company.

 

(d)                    Change in Board Members. A majority of the members of the
Board is replaced during a 12-month period by directors who were not endorsed by
a majority of the members of the board prior to the appointment or election of
the new directors.

 

Notwithstanding the above, any such Change in Control must be interpreted in
accordance with the regulations found in  Treas. Reg. Section 1.409A-3(i)(5)..

 

Sec. 2.6          Committee.  “Committee” means the Governance, Compensation and
Nominating Committee of the Board or any other committee as may be appointed by
the Board to administer the Plan.  However, no member of the Committee who is
also a Participant in this Plan may participate in or vote on any matter
involving the Plan.

 

Sec. 2.7          Final Average Compensation.  “Final Average Compensation”
means the average of the highest three calendar years of Compensation to which
the Participant is entitled from the Participating Employers during the five
calendar year period immediately preceding the calendar year in which the
Participant’s retirement or other separation from service occurs (or the average
of the years during

 

3

--------------------------------------------------------------------------------


 

such period in which the Participant received Compensation, if the Participant
received Compensation in fewer than three such years).  For purposes of this
Section, the Participant’s “Compensation” for a year is the Participant’s base
pay from the Participating Employers as of December 31st of that year, plus any
bonus earned by the Participant for that year regardless whether such bonus is
paid in that year or in the next year under the Company’s regular annual
incentive plan or program (before any reductions for pre-tax contributions under
any Company 401(k) savings plan, deferred compensation plan or other benefit
plan, and before withholding of taxes). Also for purposes of this Section, and
as used throughout the Plan, “separation from service” has the meaning as such
term is defined in Section 409A of the Code.

 

Sec. 2.8          Normal Retirement Benefit.  “Normal Retirement Benefit” means
the benefit calculated under Sec. 4.1.

 

Sec. 2.9          Normal Retirement Date.  “Normal Retirement Date” means the
first day of the calendar month coincident with or next following the
Participant’s attainment of age 62.

 

Sec. 2.10       Participant.  “Participant” means an individual defined as such
in Sec. 3.1.

 

Sec. 2.11       Plan Year.  “Plan Year” means the 12-consecutive-month period
commencing January 1 and ending December 31.

 

Sec. 2.12       Predecessor Plan.  “Predecessor Plan” means either the Public
Service Company of Colorado Supplemental Executive Retirement Plan for Key
Employees (the “PSCo SERP”) as in effect on August 1, 1997, the Southwestern
Public Service Company Supplemental Retirement Income Plan (the “SPS SERP”) as
in effect on August 1, 1997 and the New Century Energies Supplemental Executive
Retirement Plan (the “NCE SERP”) as in effect on August 20, 2000, or all three
combined.

 

Sec. 2.13       Restatement Effective Date.  “Restatement Effective Date” is
January 1, 2005.

 

Sec. 2.14       Retirement Plan.  “Retirement Plan” means the Xcel Energy Inc.
Pension Plan, as it may be amended from time to time.

 

Sec. 2.15       Successor Employer.  “Successor Employer” means any entity that
succeeds to the business of the Company or another Participating Employer
through merger, consolidation, acquisition of all or substantially all of its
assets, or any other means.

 

Sec. 2.16       Year of Vesting Service.  “Year of Vesting Service” means,
except as hereinafter provided, a Plan Year in which an individual is a
Participant in this Plan for all or a portion of the Plan Year, measured in
years and completed months as a Participant (with each completed month expressed
as one-twelfth of a year).  In calculating Years of Vesting Service, an
individual who becomes a Participant as of the Effective Date shall receive
retroactive credit for all years of participation credited to the Participant
for purposes of vesting under the PSCo SERP or the SPS SERP prior to the
Effective Date. Notwithstanding the foregoing, from August 21, 2000 (date of
creation of Xcel Energy Inc.) until the Restatement Effective Date, Vesting
Service was measured in years and completed months as a Participant for the time
such Participant was an “officer” of the Company, and not for the time the
Participant was  in the service in a capacity as something other than as an
“officer” of the Company. Effective on the Restatement Effective Date, Vesting
Service shall again be calculated according to a Participant’s full service (in
either an officer or non-officer capacity).

 

4

--------------------------------------------------------------------------------

 

 ARTICLE III

 

PARTICIPATION

 

Sec. 3.1          Eligibility for Participation.  A select management or highly
compensated employee of the Company or another Participating Employer shall
become a Participant in the Plan upon being designated as such by the Committee,
effective as of the date specified by the Committee and subject to any
additional conditions or limitations specified in a written action by the
Committee.

 

Sec. 3.2          Cessation of Participation.  An employee shall cease to be a
Participant on the earliest of (i) the date he or she ceases to be an employee
of an employer that is a Participating Employer, (ii) the date the Committee
revokes his or her status as a Participant, or (iii) the date he or she fails to
meet the requirements of any regulations which may be issued by the U.S.
Department of Labor that define the phrase “select group of management or highly
compensated employees” under ERISA.  Service or earnings after the date the
individual ceases to be a Participant shall be disregarded for purposes of this
Plan, but the individual shall remain entitled to any benefits under this Plan
that have become vested prior to that date.

 

Sec. 3.3          No Guarantee of Employment.  Participation in the Plan does
not constitute a guarantee or contract of employment with the Participating
Employers.  Such participation shall in no way interfere with any rights the
Participating Employers would have in the absence of such participation to
determine the duration of the employee’s employment with the Participating
Employers.

 

ARTICLE IV

 

BENEFITS

 

Sec. 4.1          Amount of Normal Retirement Benefit.  Subject to the
provisions of Sections 4.2 and 4.3 below, the Normal Retirement Benefit under
this Plan of a Participant who is vested under Sec. 4.3 shall be a monthly
amount, calculated in the form of a 240-month certain annuity with a 50%
survivor benefit feature, equal to the amount determined in subsection (a), less
the amounts determined in subsections (b), (c) and (d) (but shall not be an
amount less than zero):

 

(a)                      One-twelfth of 55% of the Participant’s Final Average
Compensation multiplied by the Participant’s Accrual Percentage.

 

(b)         The monthly basic pension amount to which the Participant is
entitled to receive under the Retirement Plan in the form of a life-only annuity
commencing on the first day of the month following the later of (i) the
Participant’s normal retirement age under the Retirement Plan, or (ii) the date
the Participant’s retirement or other separation from service with the
Participating Employers occurs.  This amount shall be determined without regard
to the actual benefit paid under the Retirement Plan (and shall not include or
take into account the Retirement Plan’s “Retirement Spending Account”, “Social
Security Supplement” or any other ancillary or supplemental benefit) or the
actual distribution time or optional form of  benefit elected.  If the
Participant’s benefit is in the form of the “Cash Balance” feature under the
Retirement Plan, and the Participant had elected to have all or part of the
Participant’s “Retirement Program Credits” contributed to the Xcel Energy Inc.
401(k) Savings Plan, or any predecessor or successor to such plan, then the
monthly pension determined under this subsection (b) shall be increased to
reflect

 

5

--------------------------------------------------------------------------------


 

the amount to which the Participant would have been entitled under the
Retirement Plan if such credits had instead been allocated to the Retirement
Plan.

 

(c)          The monthly basic pension amount to which the Participant is
entitled to receive under the Xcel Energy Inc. Nonqualified Pension Plan, due to
Compensation exceeding the limits outlined by Internal Revenue Code (“IRC”)
Section 401(a)(17), commencing on the first day of the month following the later
of (i) the Participant’s normal retirement age under the Retirement Plan, or
(ii) the date the Participant’s retirement or other separation from service with
the Participating Employers occurs.  This amount shall be determined without
regard to the actual benefit paid under the Retirement Plan or the actual
distribution time or optional form of benefit elected.

 

(d)         The monthly basic pension amount to which the Participant is
entitled to receive under the Xcel Energy Excess Benefit Plan, due to benefits
exceeding the limits outlined by IRC Section 415, commencing on the first day of
the month following the later of (i) the Participant’s normal retirement age
under the Retirement Plan, or (ii) the date the Participant’s retirement or
other separation from service with the Participating Employers occurs.  This
amount shall be determined without regard to the actual benefit paid under the
Retirement Plan or Excess Benefit Plan or the actual distribution time or
optional form of benefit elected.

 

Sec. 4.2          Special Provisions for PSCo and SPS SERP Participation.  For
Participants who participated in the PSCo SERP or the SPS SERP on the day before
the Effective Date, the Normal Retirement Benefit under Sec. 4.1 shall not be
less than the Actuarial Equivalent (expressed in the form payable under Sec.
4.1) the accrued benefit determined under the PSCo SERP or the SPS SERP
(whichever covered the Participant on the Effective Date), determined by
assuming that the Participant separated from service on May 1, 2000.  However,
whether the Participant is vested in such benefit shall be determined pursuant
to Sec. 4.3 of this Plan as of the date the Participant’s actual separation from
service occurs.

 

Sec. 4.3          Vesting of Benefit.  A Participant’s Normal Retirement Benefit
shall become vested upon the earlier of:

 

(a)                      The Participant’s completion of five (5) Years of
Vesting Service.

 

(b)                     The Participant’s attainment of age 60.

 

Notwithstanding the foregoing, the Participant shall not be vested in any
benefit under this Plan and the entire benefit shall be forfeited if the
Participant’s employment is terminated by his or her Participating Employer
because of the Participant’s fraud or dishonesty which has resulted in, or is
likely to result in, material economic damage to a Participating Employer, as
determined in good faith by the Committee.  The determination of the Committee
with respect to the Participant’s conduct shall be conclusive, whether or not
there are related judicial or other proceedings and without regard to the
outcome of any such proceeding.  A Participant who is not vested under this
Section on the date his or her retirement or other separation from service
occurs, shall not be eligible to receive any benefit under this Plan.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

 

FORM OF PAYMENT AND COMMENCEMENT DATE

 

Sec. 5.1          Normal Form.  In the event of the Participant’s retirement or
other separation from service (except for death or disability) with the
Participating Employers and all Affiliates therein on or after attaining age 62,
payment of the Participant’s vested Normal Retirement Benefit shall commence as
of the first day of the seventh month  following the date on which such
retirement or other separation from service occurs, and will be paid, except as
provided in Section 5.2, in a lump sum. This lump sum value will be the
Actuarial Equivalent of the 240-month certain annuity, with a 50% survivor
benefit as determined in Section 4.1. The Actuarial Equivalent lump sum shall be
based on the applicable interest and mortality rates in effect at commencement
of the benefit under this Plan.

 

Sec. 5.2          Optional Forms. Effective January 1, 2009, no optional form of
benefit is available to the Participant.

 

Sec. 5.3          Reduction for Early Retirement.  In the event the
Participant’s retirement or other separation from service (except for death)
from the Participating Employers and all Affiliates therein occurs prior to his
or her attainment of age 62, the Normal Retirement Benefit will be paid
commencing on the first day of the month following the later of (i) the date the
Participant attains age 55, or (ii) the six month anniversary of the date the
separation from service occurred.  The payments shall be paid in a lump sum. 
The amount of the Participant’s Normal Retirement Benefit shall be reduced by
five-twelfths of one percent for each month by which the commencement date
precedes the first day of the month coinciding with or next following the date
the Participant will attain age 62.

 

Sec. 5.4          Disability Before Retirement.  If, prior to separation from
service while employed by a Participating Employer, a Participant becomes
totally and permanently disabled, as determined by the Committee (or a delegate
of the Committee), the Actuarial Equivalent of the monthly vested Normal
Retirement Benefit shall be paid in the form of a lump sum  to the Participant
beginning on the first day of the month following the date of the Participant’s
disability , without any reduction for early commencement of the payments,.. 
For purposes of this Section, “disabled” or “disability” means, (i) a
Participant’s inability to engage in  any substantial gainful activity, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or to last for a continuous period of not less than
twelve months, or (ii)  the Participant has been receiving short-term disability
benefits from the Company for at least three months, as a result of any
medically determinable physical or mental impairment that is expected to result
in death or continue for at least twelve months..

 

Sec. 5.5          Death Prior to Termination of Employment.  If, prior to
separation from service, a vested Participant dies while employed by a
Participating Employer, the Participant’s Beneficiary shall receive, beginning
within a reasonable period of time following the Participant’s death (but not
later than the later of the end of the calendar year in which death occurs or
the 15th day of the third month following death, but provided, that the
Beneficiary is not directly or indirectly permitted to designate the year of
payment), an amount  equal to the Actuarial Equivalent of 50% of the
Participant’s Normal Retirement Benefit shall be payable as a lump sum .

 

7

--------------------------------------------------------------------------------


 

Sec. 5.6          Death After Termination of Employment.  If a vested
Participant dies after separation from service with the Participating Employers,
( prior to benefit commencement),  payments (if any are due)  shall be paid to
the Participant’s Beneficiary in a lump sum form no later than the 15th day of
the third month following the Participant’s death.

 

Sec. 5.7          Benefit Upon Change In Control.  If a Participant’s retirement
or other separation from service with the Participating Employers and all of its
Affiliates occurs within 24 months after a Change In Control, notwithstanding
any provision of this Plan to the contrary, the Participant’s entire benefit
hereunder shall be paid on the first day of the month following the sixth month
anniversary of the separation from service in a single lump sum that is the
Actuarial Equivalent of the benefit to which the Participant was otherwise
entitled.

 

ARTICLE VI

 

ADMINISTRATION

 

Sec. 6.1  Administration by the Committee.  The Committee shall administer the
Plan, establish, adopt, or revise such rules and provisions as it may deem
necessary or advisable for the administration of the Plan.  The Committee shall
have full and absolute discretionary authority to interpret the Plan and
interpret and resolve all factual situations, and the interpretations of the
Committee shall be conclusive. The Committee has delegated the day-to-day
administrative duties to the Total Compensation Group of the Company.

 

(a)           Original Claim.  Any person may, if he or she so desires, file
with the Committee a written claim for benefits under this Plan.  Within ninety
(90) days after the filing of such a claim, the Committee shall notify the
claimant in writing whether the claim is upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred eighty (180) days from the date the claim was filed) to reach a
decision on the claim.  If the claim is denied in whole or in part, the
Committee shall state in writing:

 

(1)                                 the specific reasons for the denial;

 

(2)                                 the specific references to the pertinent
provisions of the Plan  on which the denial is based;

 

(3)                                 a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(4)                                 an explanation of the claims review
procedure set forth in this section, including the time limits applicable to
such procedure, and a statement of the claimant’s right to bring a civil action
under ERISA section 502(a) following an adverse determination on review.

 

8

--------------------------------------------------------------------------------


 

(b)           Review of Denied Claim.  Within sixty (60) days after receipt of
notice that the claim has been denied in whole or in part, the claimant may file
with the Committee a written request for a review and may, in conjunction
therewith, submit written comments, documents, records and other information
relating to the claim.  Within sixty (60) days after the filing of such a
request for review, the Committee shall notify the claimant in writing whether,
upon review, the claim was upheld or denied in whole or in part or shall furnish
the claimant a written notice describing specific special circumstances
requiring a specified amount of additional time (but not more than one hundred
twenty (120) days from the date the request for review was filed) to reach a
decision on the request for review.  The Committee’s determination shall take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. 
If the claim is denied in whole or in part, the Committee shall state in
writing:

 

(1)                                 the specific reasons for the denial;

 

(2)                                 the specific references to the pertinent
provisions of the Plan  on which the denial is based;

 

(3)                                 a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and

 

(4)                                 a statement of the claimant’s right to bring
an action under ERISA section 502(a). No civil action may be brought against the
Company, a Participating Employer and/or the Plan later than twelve months from
the Participant’s receipt of the final claim denial letter on appeal.

 

(c)           General Rules

 

(1)                                 No inquiry or question shall be deemed to be
a claim or a request for a review of a denied claim unless made in accordance
with this claims procedure.  The Committee may require that any claim for
benefits and any request for a review of a denied claim be filed on forms to be
furnished by the Committee upon request.

 

(2)                                 All decisions on original claims and all
decisions on requests for a review of denied claims shall be made by the
Committee, except to the extent the Committee has delegated its responsibilities
under this claims procedure in which case references in this Section 6.1 to the
Committee shall be treated as references to the Committee’s delegate.

 

(3)                                 All benefit claim determinations shall
include a review of the relevant portions of the governing Plan documents and a
review of any claims made by similarly situated claimants.  The Committee may,
in its discretion, hold one or more hearings on a claim or a request for a
review of a denied claim.

 

(4)                                 A claimant may be represented by a lawyer or
other representative (at the claimant’s own expense), but the Committee reserves
the right to require the claimant to furnish written authorization.  A
claimant’s representative shall be entitled, upon request, to copies of all
notices given to the claimant.

 

9

--------------------------------------------------------------------------------


 

(5)                                 The decision of the Committee on a claim and
on a request for a review of a denied claim shall be served on the claimant in
writing.  If a decision or notice is not received by a claimant within the time
specified, the claim or request for a review of a denied claim shall be deemed
to have been denied.

 

(6)                                 In connection with the review of a denied
claim, the claimant or his or her representative shall be provided, upon request
and free of charge, reasonable access to and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits.

 

Sec. 6.2          Withholding of Taxes.  The benefits payable under this Plan
shall be subject to the deduction of any federal, state, or local income taxes,
FICA, FUTA or other taxes that are required to be withheld from such payments by
applicable laws and regulations.

 

Sec. 6.3          Unfunded and Unsecured Plan.  The Plan is an unfunded and
unsecured nonqualified plan for federal income tax, ERISA and Department of
Labor purposes.  No Participant or Beneficiary shall have any interest
whatsoever in any specific asset of the Company or Participating Employers.  To
the extent that any Participant or Beneficiary acquires a right to receive
payments under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Participating Employers.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION

 

Sec. 7.1          Amendment.  The Committee may amend the Plan at any time
(including retroactively) in whole or in part for any reason.  No amendment
shall decrease the vested benefits that have accrued under the Plan prior to the
date of such amendment based on earnings and service prior to such date, but the
amendment may decrease or eliminate future accruals

 

Sec. 7.2          Termination of Plan.  The Committee may terminate the Plan at
any time.  After such termination, no employee shall become a Participant, no
further benefits shall accrue under the Plan, and each Participant shall become
100% vested in the benefit accrued prior to the date of termination.  All
benefits accrued prior to termination of the Plan must be distributed to
Participants (or Beneficiaries in the event of death) in a manner consistent
with the Participant’s regular distribution election and the terms of the Plan
in effect prior to the date of Plan termination, or in any event in a manner
consistent with Section 409A of the Code.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS

 

Sec. 8.1          Designation of Beneficiary.  Each Participant under the Plan
may name any Beneficiary or Beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan otherwise due to the
Participant may be paid in case of the Participant’s death before receiving any
or all of such benefit.  Any subsequent designation shall revoke all prior
designations by the same Participant.  If the Participant does not designate a
beneficiary, or if none of those designated are alive or existing at the time
the Beneficiary is identified as being eligible to receive a benefit under the
Plan, or if the person receiving benefits as the beneficiary hereunder dies with
no contingent beneficiary designated, the Beneficiary shall be the Participant’s
estate.

 

Sec. 8.2          Benefits May Not Be Assigned or Alienated.  Neither a
Participant nor any Beneficiary shall have the right to sell, assign, transfer,
encumber or otherwise convey any right to receive any payment hereunder.  No
part of the amounts payable hereunder shall be subject to seizure or
sequestration for the payment of any debts or judgments owed by a Participant or
any other person. Notwithstanding the foregoing, this section shall not prevent
the Company from complying with a domestic relations order that the Company
determines to be enforceable against the Plan.

 

Sec. 8.3          Headings.  Headings at the beginning of articles and sections
hereof are for convenience of reference, shall not be considered a part of the
text of the Plan, and shall not influence its construction.

 

Sec. 8.4          Capitalized Definitions.  Capitalized terms used in the Plan
shall have their meaning as defined in the Plan unless the context clearly
indicates to the contrary.

 

Sec. 8.5          Gender.  Any references to the masculine gender include the
feminine and vice versa.

 

Sec. 8.6          Use of Compounds of Word “Here”.  Use of the words “hereof”,
“herein”, “hereunder”, or similar compounds of the word “here” shall mean and
refer to the entire Plan unless the context clearly indicates to the contrary.

 

Sec. 8.7          Construed as a Whole.  The provisions of the Plan shall be
construed as a whole in such manner as to carry out the provisions hereof and
shall not be construed separately without relation to the context.

 

Sec. 8.8          Payment Obligations of Participating Employers. It is a
condition of the Plan, and each Participant expressly agrees, that payment of
distributions from this Plan shall be made only by the Participating Employer
which last employed the Participant before payments commence, provided, however,
that  each other employer shall reimburse the paying employer for  the period
(if any) that the Participant was employed by such other employer, in a manner
as determined by the Company.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer this                    day of
                              , 2008.

 

 

 

XCEL ENERGY INC.

 

 

 

 

 

By

 

 

 

Its Chief Executive Officer

 

12

--------------------------------------------------------------------------------


 

XCEL ENERGY INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

EXHIBIT A

PARTICIPATING EMPLOYERS

 

[This Page left Blank Intentionally]

 

13

--------------------------------------------------------------------------------
